DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of elements “re-ordering motion vectors associated with blocks of video based on prediction mode into a different order from an initial order that motion vectors are received by sorting the motion vectors into the different order according to their associated prediction mode by grouping common prediction modes together, wherein at least some of the received motion vectors have different prediction modes, wherein each group comprises motion vectors having a common prediction mode” with limitations taken within others in the claims. 
Seregin et al. (US 20130188715) discloses reordering motion vector (MV) candidate lists and motion vector predictor (MVP) candidate lists so that TMVP may be included in the merge candidate lists or the MVP candidate lists, including reordering the merge candidate lists by independently signaling the sizes of the merge lists associated with each prediction unit ("PU") in a coding unit ("CU").
Nakaishi (US 20080043845) discloses motion prediction processor that enables wider use of direct-mode motion prediction, with a reduced processing load; wherein a write controller writes motion vectors of multiple block lines of the reference picture in memory areas 
Serizawa (US 5,828,423) disclose a motion vector detection circuit provided with the picture data memory, wherein a motion vector re-ordering unit stores the detected motion vectors for several frames, and supplies the picture data compression/encode unit with motion vector data which correspond to the target picture data outputted by a frame re-ordering unit.
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482